Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 1 of 22 PageID# 423




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division

RICARDO R. GARCIA, et al.,   )
                             )
       Plaintiffs,           )
                             )
v.                           )           Civil Action No. 1:19cv331-LO-MSN
                             )
VOLKSWAGEN GROUP OF AMERICA, )
INC., et al.,                )
                             )
       Defendants.           )
                             )

VOLKSWAGEN GROUP OF AMERICA, INC.’S REPLY MEMORANDUM OF LAW IN
   FURTHER SUPPORT OF ITS MOTION TO DISMISS PLAINTIFFS’ AMENDED
  COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)



 MCGUIRE WOODS LLP                       SULLIVAN & CROMWELL LLP

 Terrence M. Bagley (VSB No. 22081)      Robert J. Giuffra Jr. (pro hac vice)
 Kenneth W. Abrams (VSB No. 78216)       Suhana S. Han (pro hac vice)
 Frank Talbott V (VSB No. 86396)         Adam R. Brebner (pro hac vice)
 Gateway Plaza                           125 Broad Street
 800 East Canal Street                   New York, NY 10004
 Richmond, Virginia 23219                Tel: 212-558-4000
 Tel: 804-775-4773                       Fax: 212-558-3558
 Fax: 804-698-2323                       giuffrar@sullcrom.com
 tbagley@mcguirewoods.com                hans@sullcrom.com
 kabrams@mcguirewoods.com                brebnera@sullcrom.com
 ftalbott@mcguirewoods.com
                                         Judson O. Littleton (pro hac vice)
                                         1700 New York Ave, NW
                                         Washington, D.C. 20006
                                         Tel: 202-956-7500
                                         Fax: 202-293-6330
                                         littletonj@sullcrom.com

                                         Counsel for Volkswagen Group of America, Inc.
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 2 of 22 PageID# 424




                                 PRELIMINARY STATEMENT

                Recognizing their claims require far-fetched inferences and leaps of logic,

Plaintiffs’ Opposition tellingly relies on the “no set of facts” pleading standard from Conley v.

Gibson that was “explicitly overruled” by the Supreme Court. McCleary-Evans v. Md. Dep’t of

Transp., 780 F.3d 582, 587 (4th Cir. 2015) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 561

(2007)). Under the now-governing standard, the Opposition confirms that the Complaint does not

“contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted).

                Federal Odometer Act Claim. To try to evade the plain language of the Act,

Plaintiffs argue that its “remedial” purpose justifies a broad reading. Not so. “[G]eneralized

references to the ‘remedial purposes’ . . . will not justify reading a provision more broadly than its

language and the statutory scheme reasonably permit.” Touche Ross & Co. v. Redington, 442 U.S.

560, 578 (1979). The Odometer Act prohibits a “person transferring ownership of a motor vehicle”

from making “a false statement to the transferee” about the vehicle’s “cumulative mileage

registered on the odometer” in the “written disclosure” required by the Act, with the “intent to

defraud.” 49 U.S.C. §§ 32705(a)(1)-(2); 32710(a). Thus, the only disclosure required by the Act

is “cumulative mileage” at the time of transfer, if known. Id. § 32705(a)(1). Plaintiffs do not

dispute that, at the time dealers “transferr[ed] ownership” of the relevant vehicles to them,

Plaintiffs received a fully accurate “written disclosure” of their vehicles’ cumulative mileage. Nor

do Plaintiffs dispute that they have failed to allege specific intent to defraud as to cumulative

mileage. Their Odometer Act claims should therefore be dismissed.

                State Law Fraud Claims. Setting aside their conclusory allegations, Plaintiffs

allege no actual defect or noncompliance in their vehicles and instead rely on statements—most

made by third parties—that Plaintiffs cannot show are materially false or misleading. Regarding
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 3 of 22 PageID# 425




the ownership history of the vehicles, Plaintiffs do not dispute that Carfax created the definition

of “owner” and designated the cars as “1-Owner” vehicles. Although Plaintiffs conclusorily claim

that Volkswagen Group of America (“VWGoA”) “maintained direct involvement in disseminating

the at-issue false information” (Opp. 16-17), they point to no factual allegations other than that

VWGoA agreed to distribute Carfax reports to potential purchasers. Regarding their claim that

their vehicles did not comply with federal motor vehicles standards, Plaintiffs merely restate bare

legal conclusions from the Complaint. Tellingly, they claim that the “Class Vehicles’ status as

Pre-Production cars . . . strongly suggest[s] that those cars do not comply with Federal Safety

Standards.” (Opp. 19 (emphasis added).) Plaintiffs thus cannot meet their Rule 9(b) burden to

plead with particularity that VWGoA made allegedly fraudulent misstatements.

               Plaintiffs’ fraud claims fail for the additional reason that they do not plead reliance.

They do not dispute that the Complaint fails even to allege that Plaintiffs read a Carfax report

before deciding to purchase their vehicles. To try to overcome this fatal deficiency, Plaintiffs

resort to an erroneous choice-of-law analysis, claiming, without citing any case law, that Virginia

courts would apply a “rebuttable presumption of reliance in Plaintiffs’ favor” as a “procedural”

rule. (Opp. 23-24.) But Virginia courts recognize that a “rebuttable presumption of law . . . is

prescribed by a rule of the substantive law.” Simpson v. Simpson, 175 S.E. 320, 329 (Va. 1934);

accord Henrico Cty. Div. of Fire v. Woody, 572 S.E.2d 526, 529 (Va. Ct. App. 2002). Plaintiffs

agree that the substantive law of the states where Plaintiffs purchased their vehicles applies to their

fraud claims. Because Plaintiffs have failed to plead reliance—an essential element of fraud in

each of these states (and under Virginia law)—their fraud claims must be dismissed.

                Remaining Claims. Given these deficiencies and others identified in VWGoA’s

Motion, none of Plaintiffs’ various other claims are viable. Plaintiffs’ arguments in defense of




                                                 -2-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 4 of 22 PageID# 426




those claims are likewise flawed, relying on misinterpretations of various state laws and pointing

only to conclusory allegations that the Court need not—and should not—accept as true. In short,

nothing in the Opposition warrants allowing Plaintiffs’ sprawling, speculative Complaint

concocting an entirely implausible fraudulent scheme to proceed to discovery. The Complaint

should be dismissed.

                                          ARGUMENT

I.     PLAINTIFFS’ OPPOSITION CONFIRMS THAT THEY FAIL TO STATE AN
       ODOMETER ACT CLAIM.

               As an initial matter, Plaintiffs incorrectly invoke Rule 8’s pleading standard for

their Odometer Act claim. (Opp. 2-3.) Because this Act requires “intent to defraud,” 49 U.S.C.

§ 32710(a), courts across the country, including in the Fourth Circuit, require plaintiffs to satisfy

Rule 9(b)’s particularity requirement.1 See, e.g., Longo v. Glime, 928 F.2d 405 (6th Cir. 1991)

(per curiam) (affirming dismissal of Odometer Act claims for failure to comply with Rule 9(b));

McGinty v. Beranger Volkswagen, Inc., 633 F.2d 226 (1st Cir. 1980) (applying Rule 9(b) to

Odometer Act predecessor), superseded by statute on other grounds, Pub. L. No. 104-67, 109 Stat.

737; Robinette v. Griffith, 483 F. Supp. 28, 31 (W.D. Va. 1979) (dismissing claim under Odometer

Act predecessor for failure to comply with Rule 9(b)). Plaintiffs come nowhere close to meeting

their burden under Rule 9(b), and their Odometer Act claims should therefore be dismissed.




1
  None of the cases Plaintiffs cite supports their claim that Rule 9(b) does not apply to Odometer
Act claims. Ryan v. Edwards was an appeal from a judgment NOV, not a motion to dismiss, and
thus did not apply either Rule 8 or Rule 9(b). 592 F.2d 756, 759 (4th Cir. 1979). Irby-Greene v.
M.O.R., Inc. did not even consider whether Rule 9(b) should apply. 79 F. Supp. 2d 630, 636 (E.D.
Va. 2000). And Blount v. Greenbrier Pontiac Oldsmobile-GMC Trucks Kia, Inc. held that the
plaintiffs alleged “intent to defraud with specific particularity.” 2009 WL 2431587, at *4 (E.D.
Va. Aug. 7, 2009).


                                                -3-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 5 of 22 PageID# 427




       A.      Under the Plain Language of the Odometer Act, Plaintiffs Have Failed To
               State a Claim.

               As purported support for interpreting the Odometer Act beyond its plain terms,

Plaintiffs argue that it is “remedial legislation.” (Opp. 2-3, 9.) But the Supreme Court has

expressly held that “generalized references to the ‘remedial purposes’ . . . do not justify reading a

provision ‘more      broadly   than its language and the statutory scheme                reasonably

permit.’” Redington, 442 U.S. at 578; see also Bodine v. Graco, Inc., 533 F.3d 1145, 1153 (9th

Cir. 2008) (“[W]e should not construe § 32710(a) [of the Odometer Act] so as to create as much

liability as possible. Rather, we must faithfully apply the section’s limit on liability, even if it

undermines the statute’s remedial purposes.”).

               The Odometer Act prohibits “a person transferring ownership of a motor vehicle”

from making “a false statement to the transferee” about the vehicle’s “cumulative mileage

registered on the odometer” in the “written disclosure” required by the Act, with the “intent to

defraud.”   49 U.S.C. § 32705(a)(1)-(2).      Thus, the only disclosure required by the Act is

“cumulative mileage,” if known. Id. § 32705(a)(1). Plaintiffs do not dispute that, at the time

dealers “transferr[ed] ownership” of the relevant vehicles to them, Plaintiffs received a fully

accurate “written disclosure” of their vehicles’ cumulative mileage—and that is all the Odometer

Act requires. Plaintiffs’ arguments seeking to impose Odometer Act liability—based on an

original title application submitted to state authorities long before any sale of the vehicle—are

baseless and cannot rescue Plaintiffs’ claims from dismissal.

       1.      The Odometer Act Applies Only to Transfers.

               Ignoring the text of the Odometer Act, Plaintiffs argue that there is no requirement

that the alleged “false statement” be made at the time of “transfer [of] ownership of a motor

vehicle,” so it does not matter that the alleged misstatement here—a statement in an original title



                                                 -4-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 6 of 22 PageID# 428




application—happened long before the vehicles were sold to Plaintiffs. (Opp. 5-6.) The Act,

however, requires “a person transferring ownership of a motor vehicle [to] give the transferee the

[required] written disclosure,” and prohibits making a “false statement to the transferee in making

the disclosure required.” 49 U.S.C. § 32705(a)(1)-(2) (emphasis added). In other words, the

statute requires a disclosure at the time of transfer and prohibits making misstatements in that

disclosure. That is why the statute itself specifies that it “shall apply to all transfers of motor

vehicles.” Id. § 32705(a)(4)(A) (emphasis added); see also id. § 32705 (“Disclosure requirements

on transfer of motor vehicles”) (emphasis added).2

               Under Plaintiffs’ theory, the Act would impose liability for a “false statement”

made before any mileage “disclosure” is required. Plaintiffs cite no authority supporting that

senseless reading. Plaintiffs point to NHTSA’s regulation specifying the required disclosures “‘in

connection with’ the transfer of ownership of a motor vehicle” (Opp. 5-6) (emphasis added), but

nothing in that regulation purports to impose any requirements before a vehicle is transferred; to

the contrary, that regulation requires disclosure of the “odometer reading at the time of transfer.”

49 C.F.R. § 580.5(c)(1) (emphasis added). Nor do any of the cases Plaintiffs cite help them: they

involved a misrepresentation of mileage at the time of sale, when the Odometer Act’s disclosure

requirement was triggered.3



2
  Plaintiffs wrongly claim that VWGoA “misleadingly quotes” the Odometer Act by “substituting
the word ‘when’ for ‘[a] person.’” (Opp. 5.) VWGoA correctly quoted the Act: “when” appears
outside of the quotation. (Mot. 13.) VWGoA’s description of the Act is not “misleading[]”—as
the heading of § 32705 makes clear, the Act imposes “[d]isclosure requirements on transfer of
motor vehicles.” § 32705 (emphasis added).
3
  See Blount, 2009 WL 2431587, at *1 (“Plaintiff alleges that the odometer on the vehicle did not
accurately reflect the actual miles of the vehicle at the time of sale”); Ryan, 592 F.2d at 759-60
(seller provided false odometer disclosure statement and made false oral statement as to cumulative
mileage “[o]n the date of the sale”); Aldridge v. Billips, 656 F. Supp. 975, 977 (W.D. Va. 1987)
(seller provided false statements as to cumulative mileage “[a]t the time of sale”).


                                                -5-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 7 of 22 PageID# 429




                Plaintiffs argue in the alternative that the initial titling of their vehicles was a

“transfer” within the meaning of the Odometer Act. (Opp. 6-8.) But the applicable regulations

also reject this theory, expressly stating that a “transferor of a new vehicle prior to its first transfer

for purposes other than resale need not disclose the vehicle’s odometer mileage.” 49 C.F.R

§ 580.17(b); see Baker v. Cawthon Motor Co., 629 F.2d 410, 412 (5th Cir. 1980) (“transfers, from

distributor to retailers, for example, that occur prior to the first sale of an automobile to a

consumer” are not subject to the Act’s disclosure requirements); Baxter v. Kawasaki Motors Corp.,

U.S.A., 2008 WL 8901361, at *6 (N.D. Ill. July 17, 2008) (“regulations contain no requirement

that an odometer disclosure accompany the transfer of a new vehicle that occurs prior to the first

sale by a dealership”). The purported application for title attached to the Opposition as “evidence”

further refutes this argument: the application is for “Original Title Only” and the only parties

involved are Volkswagen entities, not consumers. (Melkersen Decl. Ex. 1.)

        2.       Plaintiffs Do Not Allege a Misrepresentation of Cumulative Mileage.

                Because Plaintiffs do not dispute that they received accurate Odometer Disclosure

Statements when they purchased their vehicles, Plaintiffs concede, as they must, that their claims

cannot survive a “strict” interpretation of the Act’s “cumulative mileage” disclosure requirement.

Plaintiffs instead press for a “liberal” interpretation of the Act that would cover any statement

“about mileage” (Opp. 8-9)—but no amount of “liberal” construction can change the plain text of

the statute, which requires only “[d]isclosure of the cumulative mileage registered on the

odometer,” if known. 49 U.S.C. § 32705(a)(1) (emphasis added).

                Once again, the cases cited by Plaintiffs merely serve to highlight the deficiency of

their claims. As Plaintiffs’ summary of Ryan makes clear, the court there simply held that “false

oral statements . . . . contradicting [the odometer mileage] statement” could give rise to liability.

(Opp. 10 (quoting Ryan, 592 F.2d at 761) (emphasis added).) Other cases Plaintiffs cite predicate


                                                   -6-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 8 of 22 PageID# 430




liability on a classic misrepresentation of cumulative mileage to the consumer,4 or the failure to

provide the consumer with “Transfer Forms . . . required by the Odometer Act [and] certain

mandatory disclosures,” which the defendant conceded was a violation of the Act. Owens v.

Samkle Automotive Inc., 425 F.3d 1318, 1320 (11th Cir. 2005).5 Similarly, in Yazzie v. Amigo

Chevrolet, Inc., the defendant did not “comply with the Odometer Act’s requirements directing

how an odometer reading is to be provided.” 189 F. Supp. 2d 1245, 1247 (D.N.M. 2001).6

       B.      Plaintiffs Have Failed To Allege Intent To Defraud.

               As Plaintiffs concede, they have failed to allege specific intent to defraud as to

cumulative mileage, which is required to bring a private claim under the Odometer Act.7 For this


4
 Hughes v. Box, 814 F.2d 498 (8th Cir. 1987) (altered title misrepresented cumulative mileage);
Vieczorek v. Khorrami, 2019 WL 1082431 (M.D. Fla. Mar. 7, 2019) (dealer misrepresented
cumulative mileage); Tirtel v. Sunset Auto & Truck, LLC, 2019 WL 186650, at *1 (M.D. Fla. Jan.
14, 2019) (odometer reading misrepresented cumulative mileage).
5
  Plaintiffs seize upon language from Owens indicating that the Act is implicated “not only with
respect to the actual number of miles driven, but where those miles were driven and by whom’”
(Opp. 11), but that language was describing the requisite intent to defraud that Owens concluded
was sufficient under the Act—not what kind of statements can give rise to liability. And as
explained below (infra n.7), the majority of courts disagree with Owens even on its own terms.
6
  Plaintiffs’ last-ditch effort to save their Odometer Act claim by asserting a “conspiracy” to violate
the Act—a cause of action not pleaded in the Complaint—fails for the simple reason that there can
be no “conspiracy” without an actionable misrepresentation. See, e.g., Bertolotti v. A&I Int’l
Motor Corp., 2016 WL 6804624, at *2-3 (S.D. Fla. Nov. 17, 2016) (dismissing claim for
“conspiracy to violate the Federal Odometer Act” because the alleged misrepresentations were
“not required disclosures”).
7
  Plaintiffs acknowledge a “split of authority” as to whether the Act’s “intent to defraud” element
requires intent to defraud with respect to mileage, but ignore that the “vast majority” of courts have
held that “a specific intent to defraud as to mileage” is required. Nabors v. Auto Sports Unlimited,
Inc., 475 F. Supp. 2d 646, 649-54 (E.D. Mich. 2007) (collecting cases). This issue has not yet
been addressed by the Fourth Circuit, but the Seventh and Ninth Circuits have held that the Act
“extends only to cases where the transferor intended to defraud a transferee about the vehicle’s
mileage.” Ioffe v. Skokie Motor Sales, Inc., 414 F.3d 708, 714 (7th Cir. 2005); Bodine, 533 F.3d
1145. The majority of district and state courts to consider the issue agree. See, e.g., Tripp v.
Charlie Falk Auto., 2001 WL 1105132, at *5 (E.D. Va. Aug. 22, 2001), aff’d, 290 F. App’x 622
(4th Cir. 2008); Compton v. Altavista Motors, Inc., 121 F. Supp. 2d 932, 941-42 (W.D. Va. 2000);



                                                 -7-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 9 of 22 PageID# 431




reason alone, their claims should be dismissed. But Plaintiffs argue that VWGoA’s requisite intent

may be inferred so long as it “knew” about or was “grossly negligent” regarding alleged Odometer

Act violations arising from its statements in the original title applications. (Opp. 13.) This

argument thus rises and falls with Plaintiffs’ misunderstanding of the Odometer Act’s

requirements.    Because Plaintiffs fail to allege an underlying violation, they cannot even meet

their own manufactured lower standard for intent.

II.    PLAINTIFFS’ OPPOSITION CONFIRMS THAT THEIR COMMON LAW
       FRAUD AND UNJUST ENRICHMENT CLAIMS SHOULD BE DISMISSED.

       A.       Plaintiffs Have Failed To State Any Fraud Claims.

                No Material Misrepresentation.         For all three categories of fraud Plaintiffs

allege—the vehicles’ ownership history, compliance with FMVSS, and mileage at the time of

original titling—the Opposition merely repeats the speculative and conclusory allegations of the

Complaint, which is not enough to survive a motion to dismiss consistent with Rule 9(b). See

United States ex rel. Nathan v. Takeda Pharm. N. Am., Inc., 707 F.3d 451, 457 (4th Cir. 2013) (“If

Rule 9(b) is to carry any water, it must mean that an essential allegation and circumstance of

fraudulent conduct cannot be alleged in [] conclusory fashion.”).

                First, regarding the ownership history of the vehicles, Plaintiffs do not dispute that

Carfax (i) created the definition of “owner,” (ii) determined that the cars should be designated as

“1-Owner” vehicles, and (iii) then published general statements explaining why consumers

supposedly should consider “1-Owner”-designated vehicles as valuable. Plaintiffs conclusorily

claim that VWGoA “controlled,” “facilitated,” or “maintained direct involvement in disseminating

the at-issue false information” (Opp. 16-17), but point to no factual allegations other than



Austin v. Stokes-Craven Holding Corp., 691 S.E.2d 135, 147-49 (S.C. 2010); Locascio v. Imports
Unlimited, Inc., 309 F. Supp. 2d 267, 270-71 (D. Conn. 2004).


                                                 -8-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 10 of 22 PageID# 432




 VWGoA’s agreement to distribute Carfax reports to potential purchasers. This is insufficient for

 Plaintiffs to meet their heightened Rule 9(b) burden to plead that VWGoA made fraudulent

 misstatements.      Although Plaintiffs invoke the principle that the “maker of a fraudulent

 representation” to Person A may be liable if that “misrepresentation” was made with the

 expectation that Person A would repeat it to Person B (Opp. 16), Plaintiffs never allege what

 “fraudulent representation” VWGoA supposedly made to Carfax. Without any allegation of

 whether or how VWGoA misrepresented the vehicles’ ownership history to Carfax, much less

 factual allegations that satisfy Rule 9(b), Plaintiffs plainly cannot state a fraud claim against

 VWGoA based on the theory that Carfax repeated alleged misrepresentations to Plaintiffs in the

 Carfax reports.

                   In any event, the Opposition all but concedes that the “1-Owner” designation was

 not materially false. Directly contrary to their Complaint—which alleged that it was fraudulent to

 market these vehicles as “1-Owner” “even though Volkswagen knew that multiple

 individuals . . . possessed and used” them (Compl. ¶ 134)—Plaintiffs now contend that the “1-

 Owner Vehicle” designation is misleading because VWGoA “knew its prospective buyers would

 believe that the car was driven primarily by the same person or limited group of persons in a

 consistent manner.” (Opp. 17.) Plaintiffs do not explain the difference between the “limited group

 of persons” that any reasonable person would understand might have driven a “1-Owner” vehicle

 and the “many different individuals” (Opp. 18 n.6) that supposedly were concealed by the “1-

 Owner” label on these vehicles. Without any such particularized allegations, such hair-splitting

 plainly does not suffice to state a claim of fraud.

                   Second, Plaintiffs have failed to allege any facts supporting their claim that their

 vehicles did not comply with FMVSS and instead restate the same bare legal conclusions from the




                                                   -9-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 11 of 22 PageID# 433




 Complaint.      (See, e.g., Opp. 18 (“[T]hese Pre-Production Cars violated Federal Safety

 Standards.”) (quoting Compl. ¶ 2).) But “statements of bare legal conclusions . . . are insufficient

 to state a claim.” Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th Cir. 2011).8 Plaintiffs virtually

 concede this point when they argue that the “Class Vehicles’ status as Pre-Production cars . . .

 strongly suggest[s] that those cars do not comply with Federal Safety Standards.” (Opp. 19.)

 Plaintiffs point to the May 2018 Recall Notice, but it explicitly states that VWGoA did not identify

 any non-conformance or safety issue (Mot. 21), and courts in any event have recognized that the

 “taking of precautions against the future, such as issuance of recall letters, cannot be construed as

 an admission of responsibility for the past.” Perona v. Volkswagen of Am., Inc., 684 N.E. 2d 859,

 863 (Ill. App. Ct. 1997). Plaintiffs also point to purported communications involving employees

 of VWGoA and VWGoA’s Chattanooga facility to try to support their speculative claim of non-

 compliance with FMVSS. (Opp. 19.) Again, nothing in these exchanges shows any actual non-

 compliance with safety standards or illegality.9

                 Finally, Plaintiffs argue that “VWGOA intended for its misrepresentations [of

 mileage at titling] to be repeated to Plaintiffs” and that “VWGOA republished this false mileage

 information.”    (Opp. 21.)     But Plaintiffs do not, and cannot, dispute that any alleged




 8
   Plaintiffs also claim that VWGoA “attempt[ed] to cover up the fraud” by failing to notify NHTSA
 and that this “covering up the truth” is also “classed as misrepresentation.” (Opp. 20.) This makes
 no sense because the alleged “cover up” occurred after Plaintiffs’ purchase of the vehicles. Nor
 have Plaintiffs alleged that there was any illegality or violation of FMVSS to “cover up.”
 9
   Plaintiffs claim that VWGoA was required to issue an “alterer’s certificate” with any vehicles
 that were retrofitted before being sold because such requirement applies to “the sale of new
 vehicles for the purpose of resale.” (Opp. 19 & n.7.) But under Plaintiffs’ own allegations,
 VWGoA supposedly retrofitted cars not when they were “new vehicles,” but “after what typically
 amounts to a year of use” by VWGoA. (Compl. ¶ 92.) Nor do Plaintiffs allege any facts suggesting
 that the purported alterations might have “affect[ed] the conformity of the vehicles with one or
 more [FMVSS].” 49 C.F.R. § 567.3 (definition of “Altered vehicle”).


                                                 -10-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 12 of 22 PageID# 434




 misrepresentations by VWGoA were made to state titling officials—not Plaintiffs—and that any

 alleged misrepresentations Plaintiffs received were from Carfax—not VWGoA.

                No Reliance. There is no dispute that the Complaint fails to allege that Plaintiffs

 received and read a Carfax report before deciding to purchase their vehicles. To try to overcome

 this fatal deficiency, Plaintiffs ask this Court to relieve them of their pleading burden and instead

 apply an “inference of reliance . . . under Virginia law” to their fraud claims arising under other

 states’ laws. (Opp. 21-22 (quoting Wilson v. Carpenter’s Adm’r, 21 S.E. 243, 245 (Va. 1895)).)

 Plaintiffs cite no Virginia case applying such an “inference” to a fraud claim under another state’s

 law, but rely solely on a Restatement for the principle that Virginia courts would apply such a

 “rebuttable presumption of reliance in Plaintiffs’ favor” as a “procedural” rule. (Opp. 23-24.) To

 the contrary, Virginia courts recognize that a “rebuttable presumption of law . . . is prescribed by

 a rule of the substantive law.” Simpson, 175 S.E. at 329; accord Woody, 572 S.E.2d at 529. Thus,

 in a recent case similar to this one, a Virginia court explained that a Tennessee plaintiff was

 required to plead with “specificity” all the elements of “the substantive law of Tennessee” to state

 a fraud claim, including the element that “the plaintiff reasonably relied on” the alleged

 misrepresentation. In re Volkswagen “Clean Diesel” Litig., 2016 WL 10880209, at *9 (Va. Cir.

 Ct. Aug. 30, 2016). Here too, as Plaintiffs do not dispute that the substantive law of the states

 where Plaintiffs purchased their vehicles applies to their fraud claims, Plaintiffs must plead all of

 the elements of their fraud claims notwithstanding any “presumption” under Virginia law.

                In any event, Plaintiffs’ reliance on the so-called “Wilson Inference” to avoid their

 pleading burden is wrong even as a matter of Virginia law. As the Virginia Supreme Court has

 made clear, “allegations of fraud in a complaint must show, specifically and in detail, all elements

 of the cause of action at a level which, if believed, would qualify as clear and convincing proof”—




                                                 -11-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 13 of 22 PageID# 435




 and “[o]ne element of fraud . . . is that the victim reasonably relied upon the misrepresentations.”

 Sweely Holdings, LLC v. SunTrust Bank, 820 S.E.2d 596, 606-07 (Va. 2018); see also Zawhorodny

 v. Va. Distillery Co., LLC, 2019 WL 4170175, at *3 (Va. Cir. Ct. Mar. 21, 2019) (a plaintiff must

 “allege[] reasonable reliance on the misrepresentation”); Livermon v. Didlake, Inc., 2019 WL

 4259666, at *1 (Va. Cir. Ct. Jan. 25, 2019) (same). By contrast, to the extent that courts have

 applied the Wilson Inference, it has been largely limited to the real property context and for the

 purpose of weighing evidence in adjudicating fraud claims—not to relieve plaintiffs of their

 pleading burden. See, e.g., Strickland v. Cantonwine, 124 S.E. 292, 298 (Va. 1924) (using the

 inference to assess the “evidence of the seller that the purchaser did not rely upon such

 representations”) (emphasis added); Wilson, 21 S.E. at 245 (using the inference to assess “the

 tendency of all the evidence”) (emphasis added).

        B.      Plaintiffs Have Failed To State Unjust Enrichment Claims.

                Nothing in the Opposition can salvage Plaintiffs’ unjust enrichment claims.

                California. Although Plaintiffs cite isolated California cases, “the majority rule in

 California is that there is no standalone cause of action for ‘unjust enrichment’.” Goldman v.

 Bayer AG, 2017 WL 3168525, at *8 (N.D. Cal. July 26, 2017).10

                Illinois. Even the cases Plaintiffs cite recognize that “if an unjust enrichment claim

 rests on the same improper conduct alleged in another claim, then the unjust enrichment claim will

 be tied to this related claim—and, of course, unjust enrichment will stand or fall with the related




 10
   The California Supreme Court in Hartford Casualty Insurance Co. v. J.R. Marketing, L.L.C.
 expressly limited its holding to the facts and procedural history before it. 353 P.3d 319, 326-27
 (Cal. 2015). As a result, California appellate decisions since Hartford have continued to apply the
 general rule that “[u]njust enrichment is not a cause of action.” See, e.g., De Havilland v. FX
 Networks, LLC, 230 Cal. Rptr. 3d 625, 646 (Ct. App. 2018); Daniel v. Wayans, 213 Cal. Rptr. 3d
 865, 891-92 (Ct. App. 2017).


                                                 -12-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 14 of 22 PageID# 436




 claim.” Cleary v. Philip Morris Inc., 656 F.3d 511, 517 (7th Cir. 2011). Thus, even if an

 independent unjust enrichment cause of action could exist under Illinois law, that claim would not

 survive the dismissal of Plaintiff Calise’s fraud and breach of contract claims.

                Colorado, Florida, and Washington. Plaintiffs’ claims for breach of contract,

 breach of warranty, fraud, and violation of state consumer protection laws—all based on the same

 allegations supporting their unjust enrichment claims—demonstrate that an adequate remedy at

 law is available, which requires dismissal under Colorado, Florida, and Washington law.11

                Florida, New Jersey, and Washington. The Opposition confirms that Plaintiffs

 have failed to allege any direct relationship with VWGoA, as they must to state a claim. As the

 Florida Supreme Court has made clear, “to prevail on an unjust enrichment claim, the plaintiff

 must directly confer a benefit to the defendant.” Kopel v. Kopel, 229 So. 3d 812, 818 (Fla. 2017).

 In New Jersey, it is well established that consumers “confer a benefit” on the party from whom

 they purchase a product—here, nonparty dealerships—“not on the manufacturer.” Snyder v.

 Farnam Cos., Inc., 792 F. Supp. 2d 712, 724 (D.N.J. 2011).12 As for Washington, Plaintiffs rely

 solely on a purported “exception” to the direct relationship requirement (Opp. 30), but the case

 they cite, Farwest Steel Corp. v. Mainline Metal Works, Inc., 741 P.2d 58, 64-65 (Wash. Ct. App.

 1987), says no such thing and instead found no unjust enrichment.


 11
    See Harris Grp., Inc. v. Robinson 209 P.3d 1188, 1207 (Colo. App. 2009) (reversing an unjust
 enrichment award because “the company had an adequate remedy at law”); Zarrella v. Pac. Life
 Ins. Co., 755 F. Supp. 2d 1218, 1227 (S.D. Fla. 2010) (unjust enrichment is “not available [in
 Florida] where there is an adequate legal remedy”); Orwick v. City of Seattle, 692 P.2d 793, 796
 (Wash. 1984) (“Equitable relief is available only if there is no adequate legal remedy.”). Auburn
 Mechanical, Inc. v. Lydig Construction, Inc. is inapposite because the plaintiff there sought money
 damages as its sole remedy. 89 Wash. App. 893, 901-02 (1998), but Plaintiffs here seek various
 equitable and legal remedies.
 12
    The only New Jersey case Plaintiffs cite in their favor acknowledged that “the weight of th[e]
 authority is certainly” that a direct relationship or benefit is required. Stewart v. Beam Global
 Spirits & Wine, Inc., 877 F. Supp. 2d 192, 197 (D.N.J. 2012).


                                                 -13-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 15 of 22 PageID# 437




 III.   PLAINTIFFS’ OPPOSITION CONFIRMS THAT THEY ARE NOT
        THIRD-PARTY BENEFICIARIES UNDER VIRGINIA CONTRACT LAW.

                Based on their conclusory allegation that “[t]he Carfax Contract was made for the

 benefit of purchasers and prospective purchasers of VWGOA Certified Pre-Owned Vehicles,

 which includes the Plaintiffs as well as all Class members” (Opp. 31), Plaintiffs argue that they

 are third-party beneficiaries of a contract between VWGoA and Carfax. But the Virginia Supreme

 Court has recognized third-party beneficiary status only where “the contracting parties intended to

 confer a benefit upon [a] particular claimant.” Ward v. Ernst & Young, 435 S.E.2d 628, 635 (Va.

 1993) (emphasis added). Here, Plaintiffs at best allege that they were part of a group of incidental

 beneficiaries: “purchasers and prospective purchasers” of VWGoA CPO vehicles. (Compl. ¶ 150.)

 This allegation is insufficient because “it is not enough that the third-party is only one member of

 a large class of possible beneficiaries under the contract.” William v. AES Corp., 28 F. Supp. 3d

 553, 569 (E.D. Va. 2014) (citing Kelly Health Care, Inc. v. Prudential Ins. Co. of Am., Inc., 309

 S.E.2d 305, 307 (Va. 1983)).

                Nor can Plaintiffs salvage their claim by arguing that “[n]o other provision of the

 Carfax Contract contradicts the claim that Plaintiffs and Class members were intended

 beneficiaries of the Carfax Contract.” (Opp. 32.) This argument misunderstands the standard: it

 is Plaintiffs’ burden to “show that the parties to the contract clearly and definitely intended it to

 confer a benefit upon [them].” Prof’l Realty Corp. v. Bender, 222 S.E.2d 810, 812 (Va. 1976).

 The cases Plaintiffs cite (Opp. 32-33) confirm this principle of Virginia law: unlike here, the

 contracts in those cases specifically intended to confer a benefit on the third party. See Ogunde v.

 Prison Health Servs., Inc., 645 S.E.2d 520, 525 (Va. 2007) (contract provided express benefit to

 “approximately 6,000 inmates” identified in the contract, including the plaintiff); Rauchfuss v.

 Peninsula Radiological Assocs., Ltd., 2016 WL 10879726, at *1 (Va. Cir. Ct. Apr. 28, 2016)



                                                 -14-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 16 of 22 PageID# 438




 (“whole intent” of contract was to confer benefit on patients of two healthcare providers).13

 Plaintiffs’ breach of contract claim must fail because their conclusory allegations show only that

 they may have been part of a large group of incidental beneficiaries to the Carfax Contract, not

 that VWGoA and Carfax had a clear and definite intent to benefit Plaintiffs specifically.

 IV.     PLAINTIFFS’ OPPOSITION CONFIRMS THAT THEIR CONSUMER
         PROTECTION ACT CLAIMS SHOULD BE DISMISSED.

                 Aside from being based on the same deficient allegations as their common law

 fraud clams, Plaintiffs’ state consumer protection claims should also be dismissed for failure to

 plead damages. In claiming that they need not plead damages “with particularity” to survive a

 motion to dismiss (Opp. 33-34), Plaintiffs miss the point. The critical defect in Plaintiffs’ claims

 is not their failure to plead the amount of their damages, but rather their failure to plead with

 particularity that they have been actually damaged by VWGoA’s conduct at all. Plaintiffs argue

 that, but for the alleged misrepresentations, they “would have either avoided purchasing those

 Vehicles or would have paid less.” (Opp. 33.) But the mere claim that Plaintiffs paid “a higher

 price . . . than the market would have born if not for” the advertised benefits is “too speculative”

 for recovery. Prohias v. Pfizer, Inc., 485 F. Supp. 2d 1329, 1336-37 (S.D. Fla. 2007).14 Without

 any allegation that Plaintiffs’ vehicles are actually defective or non-compliant—or in other words,


 13
    Plaintiffs’ reliance on Thorsen v. Richmond SPCA, 786 S.E.2d 453 (Va. 2016), is misplaced.
 That case stands for the unremarkable proposition that contingent beneficiaries to wills—on whom
 wills clearly intend to confer a benefit if the contingencies arise—need not be identifiable when a
 will is drafted because “the testator cannot know . . . whether any particular contingency will be
 removed such that a [particular] contingent beneficiary will in fact take.” Id. at 464.
 14
    Unlike in the cases Plaintiffs cite, here, Plaintiffs fail to allege that their vehicles were anything
 other than advertised or operated differently than expected. See Marty v. Anheuser-Busch Cos.,
 43 F. Supp. 3d 1333, 1348 (S.D. Fla. 2014) (plaintiffs alleged that they paid more for beer because
 it was falsely advertised as being brewed in Germany); Gamboa v. Ford Motor Co., 381 F. Supp.
 3d 853, 886 (E.D. Mich. 2019) (plaintiffs “paid for a product that did not operate in the way they
 believed it did”).



                                                   -15-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 17 of 22 PageID# 439




 actually worth less than what they had paid for them—Plaintiffs have not sufficiently “alleged

 how the purchase of [the vehicle] constituted a specific loss.” Franulovic v. Coca-Cola Co., 2007

 WL 3166953, at *9 (D.N.J. Oct. 25, 2007) (dismissing New Jersey Consumer Fraud Act claim and

 rejecting plaintiff’s “conclusory statement” that she suffered an ascertainable loss).15 Plaintiffs

 also point to their bare assertion that their vehicles “are now known to be essentially worthless

 given that those cars are not properly certified to federal safety standards, cannot be legally driven

 and cannot be legally sold.” (Opp. 34.) Aside from being entirely conclusory, the claim that their

 vehicles are “essentially worthless” is contradicted by VWGoA’s offer to repurchase the vehicles

 covered by the May 2018 recall.16          NHTSA, Part 573 Safety Recall Report, 18V-329,

 https://static.nhtsa.gov/odi/rcl/2018/RCLRPT-18V329-3476.pdf (last visited Oct. 4, 2019).

 V.     PLAINTIFFS’ OPPOSITION DOES NOT SAVE THEIR WARRANTY CLAIMS.

                No Defect.     Plaintiffs’ Opposition does not—and cannot—point to any non-

 conclusory allegations in their Complaint identifying any actual defect. Instead, Plaintiffs wildly

 speculate that law enforcement may initiate forfeiture actions or insurance companies may void

 coverage, based on Plaintiffs’ bare assertions that the manufacturer’s certifications affixed to the

 vehicles are supposedly not “truthful” and the supposedly required alterer’s certifications are



 15
    See also Gorran v. Atkins Nutritionals, Inc., 464 F. Supp. 2d 315, 329 (S.D.N.Y. 2006)
 (dismissing FDUTPA claim because Plaintiff failed to allege “facts sufficient to show that
 defendants’ alleged unfair or deceptive practices caused a diminution in the value of the products
 that he purchased”), aff’d, 279 F. App’x 40 (2d Cir. 2008); Jamison v. Summer Infant (USA), Inc.,
 778 F. Supp. 2d 900, 911 (N.D. Ill. 2011) (“To state a claim under ICFA, a plaintiff must allege
 that he or she has suffer[ed] actual damage as a result of a violation of th[e] Act. . . . Theoretical
 harm is insufficient.”).
 16
    Moreover, nowhere in the Opposition do Plaintiffs attempt to identify an applicable ground for
 tolling under Florida’s equitable tolling statute, and “the legislature has made clear its intent to
 exclude all tolling exceptions not listed in the statute.” HCA Health Servs. of Fla., Inc. v. Hillman,
 906 So. 2d 1094, 1098 (Fla. Dist. Ct. App. 2004). Plaintiff Holovatyuk’s untimely claim is
 therefore barred.


                                                 -16-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 18 of 22 PageID# 440




 “missing.” (Opp. 35.) But speculation about a potential defect is not sufficient to state a claim for

 breach of implied warranty of merchantability. See, e.g., Yost v. Gen. Motors Corp., 651 F. Supp.

 656, 657 (D.N.J. 1986) (dismissing warranty claim because “[a]ll [plaintiff] is able to allege is that

 the potential leak is ‘likely’ to cause damage and ‘may’ create potential safety hazards”); Scott v.

 Honeywell Int’l, Inc., 2016 WL 1077264, at *5 (D. Colo. Mar. 18, 2016) (dismissing warranty

 claim because “[w]hile plaintiff alleges a litany of problems that Honeywell humidifiers are prone

 to have, he fails to allege that his humidifiers experienced any of those alleged problems or that

 they failed as a result of them”).

                Plaintiffs’ reliance on In re General Motors LLC Ignition Switch Litigation, 339 F.

 Supp. 3d 262 (S.D.N.Y. 2018), is misplaced. The plaintiffs there alleged a specific, identifiable

 defect—a faulty ignition switch in their vehicles—and the only issue was whether plaintiffs were

 also required to allege that the defect had already caused damage or injury, or whether they could

 proceed solely on an economic loss theory even if the defect had not manifested. Id. at 274-75.

 In contrast, Plaintiffs here do not specifically allege even an unmanifested defect, but rely instead

 on bald claims that their vehicles may be seized or insurance may be declined because of

 unfounded legal conclusions regarding the vehicles’ certifications. (Opp. 35-36.)

                Florida and California—No Privity.            Plaintiffs concede that they cannot

 demonstrate privity with VWGoA. Thus, Plaintiffs have agreed to withdraw their claims for

 breach of implied warranty under Illinois and Washington law. (See Mot. 32, Opp. 37.)

                But Plaintiffs mistakenly argue that Florida and California law do not require

 privity for implied warranty claims. (Opp. 37.) Florida law is clear that “the plaintiff must be in

 privity of contract with the defendant” to recover. T.W.M. v. Am. Med. Sys., 886 F. Supp. 842,




                                                 -17-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 19 of 22 PageID# 441




 844 (N.D. Fla. 1995).17 Because the Florida Supreme Court long ago “str[uck] the fatal blow to

 all previous exceptions to the privity requirement in implied warranty actions,” Kramer v. Piper

 Aircraft Corp., 520 So. 2d 37, 39 (Fla. 1988), Plaintiffs’ Florida implied warranty claim must be

 dismissed. With respect to California, Plaintiffs assert that privity is not required under the Song-

 Beverly Warranty Act (Opp. 37), but ignore that it covers only “consumer goods” defined as a

 “new product.” Cal. Civ. Code § 1791(a) (emphasis added).18 Courts routinely dismiss Song-

 Beverly claims brought by purchasers of used cars because the Song-Beverly obligation is on “the

 distributor or retail seller and ‘not the original manufacturer, distributor, or retail seller.’”

 Victorino v. FCA US LLC, 326 F.R.D. 282, 301 (S.D. Cal. 2018) (rejecting “Plaintiff’s argument

 that the Song-Beverly Act applies to used vehicles purchased by class members from FCA’s

 authorized dealerships.”). Because the Song-Beverly Act does not apply here and there is no

 privity with VWGoA, Plaintiffs’ California implied warranty claims must be dismissed.19

                No Breach of Express Warranty. Plaintiffs claim that VWGoA “failed to adhere

 to its representations regarding the Class Vehicles’ prior use, history, condition, mileage, and

 compliance with FMVSS” (Opp. 38), but fail to point to any non-conclusory allegations in the

 Complaint showing that VWGoA breached any express warranties regarding the vehicles’


 17
    To try to avoid the privity requirement (Opp. 37), Plaintiffs rely on Sanchez-Knutson v. Ford
 Motor Co., 52 F. Supp. 3d 1223, 1234 (S.D. Fla. 2014), which courts have repeatedly declined to
 follow because it runs contrary to Florida law. See, e.g., Johnson v. Nissan N. Am., Inc., 2018 WL
 905850, at *5 (N.D. Cal. Feb. 15, 2018) (“Because the weight of the authority from modern Florida
 courts is consistent . . . I decline to follow Sanchez-Knutson, and instead follow the Florida courts’
 clear guidance that Florida law does not recognize this [third-party beneficiary] exception.”).
 18
    Purchasers of used goods may only bring Song-Beverly claims against the used-goods retailer
 or distributor, not the “original manufacturer, distributor, or retail seller . . . with respect to such
 goods when new.” Id. at § 1795.5.
 19
    Even if they ever existed, any Song-Beverly claims would have expired. For used cars, the
 implied warranty under the Act “extends only up to three months after purchase.” Mui Ho v.
 Toyota Motor Corp., 931 F. Supp. 2d 987, 993 (N.D. Cal. 2013); see Cal. Civ. Code § 1795.5(c).



                                                  -18-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 20 of 22 PageID# 442




 characteristics.20 With respect to FMVSS compliance, the Complaint merely alleges the possibility

 that certain Pre-Production vehicles do not comply with FMVSS. (See Compl. ¶¶ 40, 43, 135.)

 With respect to “1-Owner” status, Plaintiffs do not allege that the Press- and Pool-Fleet vehicles

 had more than one owner, but only that they may have been used by more than one person. (See

 Opp. 17 n.6; Compl. ¶ 134.) Nor do Plaintiffs point to any express warranty regarding the number

 of previous users, and instead concede that it is typical for multiple people to use a “1-Owner”

 vehicle. (Opp. 17 n.6.) Even at the motion to dismiss stage, such vague allegations are insufficient

 to state a breach of express warranty claim.

                Colorado, Florida, and New Jersey—No Tolling. Plaintiffs argue that their

 warranty claims should be tolled under a theory of “fraudulent concealment” (Opp. 38), but mere

 non-disclosure of information is insufficient for equitable tolling without additional wrongdoing

 by the defendant. See, e.g., Licul v. Volkswagen Grp. of Am., 2013 WL 6328734, at *6 (S.D. Fla.

 Dec. 5, 2013) (“[A]llegations of . . . inaction and non-disclosure are wholly insufficient to supply

 the affirmative steps taken to prevent Plaintiffs from discovering the basis of their claims that

 would be necessary before tolling based on fraudulent concealment becomes appropriate.”);

 Klingemann v. Breg, Inc., 2012 WL 1378640, at *2 (D. Colo. Apr. 20, 2012) (“[T]he Court is not

 compelled to toll Plaintiff’s limitations period simply because the Defendant withheld information

 from Plaintiff.”); David v. Volkswagen Grp. of Am., 2018 WL 1960447, at *4-5 (D.N.J. Apr. 26,



 20
   The Opposition fails to address that (i) Plaintiff Thompson does not allege that he purchased a
 Pre-Production vehicle and has no basis for breach of express warranty for alleged non-compliance
 with FMVSS (see Mot. 33 n.25; Opp. 38 n.10); and (ii) Plaintiff Calise alleges that he purchased
 his non-CPO vehicle from a private individual and has no basis for breach of express warranty of
 one previous owner. (See Mot. 33 n.26.) Because Plaintiffs have offered no response to these
 arguments, Plaintiffs Thompson and Calise’s express warranty claims should be dismissed as to
 FMVSS and Carfax “1-Owner,” respectively.



                                                -19-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 21 of 22 PageID# 443




 2018) (declining tolling “simply because Defendant withheld information from Plaintiff”).

 Because the Complaint merely alleges that VWGoA withheld information, equitable tolling does

 not apply, and the Colorado, Florida and New Jersey warranty claims are time-barred.21

                                          CONCLUSION

                For the foregoing reasons, the Court should dismiss the Complaint in its entirety.

 Dated: October 4, 2019                                Respectfully submitted,

 MCGUIRE WOODS LLP                                     SULLIVAN & CROMWELL LLP

 /s/ Frank Talbott V                                   Robert J. Giuffra Jr. (pro hac vice)
 Terrence M. Bagley (VSB No. 22081)                    Suhana S. Han (pro hac vice)
 Kenneth W. Abrams (VSB No. 78216)                     Adam R. Brebner (pro hac vice)
 Frank Talbott V (VSB No. 86396)                       125 Broad Street
 Gateway Plaza                                         New York, NY 10004
 800 East Canal Street                                 Tel: 212-558-4000
 Richmond, Virginia 23219                              giuffrar@sullcrom.com
 Tel: 804-775-4773                                     hans@sullcrom.com
 tbagley@mcguirewoods.com                              brebnera@sullcrom.com
 kabrams@mcguirewoods.com
 ftalbott@mcguirewoods.com                             Judson O. Littleton (pro hac vice)
                                                       1700 New York Ave, NW
                                                       Washington, D.C. 20006
                                                       Tel: 202-956-7500
                                                       littletonj@sullcrom.com

                                                       Counsel for Volkswagen Group of America, Inc.




 21
    Finally, in attempting to avoid preemption of their request for a recall, Plaintiffs rely only on
 cases outside of the Fourth Circuit (Opp. 39)—completely disregarding authority from this Circuit
 correctly holding that the National Traffic and Motor Vehicle Safety Act (“Safety Act”) preempts
 court-ordered vehicle recalls. (See Mot. 35.) Nor do Plaintiffs even attempt to rebut the reasoning
 of these decisions, which recognize that the Safety Act evinces a “clear congressional intent to
 limit encroachment on the agency’s work” and so “conflict preemption applies to prevent the
 judiciary from ordering vehicle recalls as a remedy in a court action.” Cox House Moving, Inc. v.
 Ford Motor Co., 2006 WL 2303182, at *8-9 (D.S.C. Aug. 8, 2006).




                                                -20-
Case 1:19-cv-00331-LO-MSN Document 48 Filed 10/04/19 Page 22 of 22 PageID# 444




                                  CERTIFICATE OF SERVICE

                I hereby certify that on October 4, 2019, I electronically filed the foregoing with

 the Clerk of Court using the Court’s CM/ECF filing system which will send notification of

 electronic filing (NEF) to all counsel of record.


                                               /s/ Frank Talbott V
                                               Frank Talbott V (VSB No. 86396)
                                               McGuireWoods LLP
                                               Gateway Plaza
                                               800 East Canal Street
                                               Richmond, Virginia 23219
                                               Telephone: (804) 775-4773
                                               Fax: (804) 698-2313
                                               ftalbott@mcguirewoods.com

                                               Counsel for Volkswagen Group of America, Inc.
